DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17/068445. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language was modified.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10236956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 10236956 patented claims 1, 13, 25 and 35 by eliminating some functions and limitations.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-83 of U.S. Patent No. 10804987 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 10804987 patented claims 14, 27, 38, 49, 58, 68 and 76 by eliminating some functions and limitations.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10236956 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 10236956 B2 patented claims 1, 13, 25, and 35 by eliminating some functions and limitations. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 9917624 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 9917624 B2 patented claims 1, 11, 21, 30, 39 and 50 by eliminating some functions and limitations. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9917625 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 9917625 B2 patented claims 1, 9, 17, 24, 31 and 40 by eliminating some functions and limitations
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims over claims 1-27 of U.S. Patent No. 9450656 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 9450656 B2 patented claims 1, 8, 13 and 21 by eliminating some functions and limitations. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9455775 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 9455775 B2 patented claims 1, 8, 13 and 21 by eliminating some functions and limitations. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9131414 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 9131414 B2 patented claims 1 and 10 by eliminating some functions and limitations. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9112556 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 9112556 B2 patented claims 1, 10 and 15 by eliminating some functions and limitations. 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8913593 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 17 and 25 of the present application merely broaden the scope of the US 8913593 B2 patented claims 1, 9 and 16. 
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-3184.



/THAI D HOANG/           Primary Examiner, Art Unit 2463